IN THE SUPREME COURT OF PENNSYLVANIA
                            EASTERN DISTRICT


BRUCE RHYNE AND JANICE RHYNE,       : No. 126 EAL 2019
H/W,                                :
                                    :
                  Petitioners       : Petition for Allowance of Appeal from
                                    : the Order of the Superior Court
                                    :
            v.                      :
                                    :
                                    :
UNITED STATES STEEL                 :
CORPORATION, SUNOCO, INC. (R&M)     :
F/K/A SUN COMPANY, INC. AND F/K/A   :
SUN OIL COMPANY, INC. RADIATOR      :
SPECIALTY COMPANY EXXON MOBILE :
CORPORATION, CHEVRON U.S.A., INC. :
AS SUCCESSOR IN INTEREST TO GULF :
OIL COMPANY, SAFETY-KLEEN           :
SYSTEMS, INC., CRC INDUSTRIES, INC. :
UNIVAR USA, INC. F/K/A              :
CHEMCENTRAL CORP., AND VAN          :
WATERS & RODGERS, INC., ASHLAND, :
INC., KANO LABORATORIES, INC., THE :
STECO CORPORATION, ACUITY           :
SPECIALTY PRODUCTS GROUP, INC.,     :
THE SAVOGRAN COMPANY, TURTLE-       :
WAX, INC., INDIVIDUALLY AND AS      :
SUCCESSOR IN INTEREST TO MARVEL :
OIL COMPANY, INC.,                  :
                                    :
                  Respondents       :


                                     ORDER


PER CURIAM

      AND NOW, this 9th day of September, 2019, the Petition for Allowance of Appeal

is DENIED and the Applications for Leave to File Post-Submission Communication are

GRANTED.
[126 EAL 2019] - 2